DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-6,8-11 and 13-22  as filed in a preliminary amendment on 5/1/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 18, 22 and dependent claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 18  recite viscosity, dispersibility and suspendability values of a protein hydrolysate without providing units of measurement, and the method to measure viscosity and suspendability. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. Further, it is unclear whether solubility is measured in water or in a liquid containing additional  components. Appropriate correction is required.
Claim 22 recites “use of the pea protein hydrolysate of claim 1 8 in a beverage”. As no specific method steps are provided, and the independent claim is directed to a composition, the scope of the claim is unclear. Appropriate correction is required. For purposes of examination, the claim is interpreted to recite a beverage comprising the claimed pea protein hydrolysate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,8-11 and 13-22  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/129921 A1, corresponding to US20200154753 A1 (Barata et al.) which is referred to herein,    in view of  Lynglev et al. (US2011/165305A1).
Regarding claims 1 -6, 8-11, 13 and 15-17, Barata  ([0357]-[0365]) discloses a method of enzymatic hydrolysis of a pea protein composition (isolate) . Barata [0361] discloses that the exact amount of enzyme added to a suspension of the pea protein composition to obtain the desired characteristics of the pea protein hydrolysate  will vary as a function of specific characteristics such as: the enzyme or the enzymatic system used; the desired final degree of hydrolysis: and/or the desired molecular weight/final distribution and that given that these parameters are known, a person skilled in the art can readily determine the appropriate conditions for obtaining the desired characteristics in the hydrolyzed pea protein composition. An enzyme is added to a suspension of the protein composition in amounts in the range from about 0.3 to 1 % weight/volume [0369].  Barata discloses that the enzymatic hydrolysis is performed with an endopeptidase (EC 3-4-11) derived from a strain of Aspergillus, in particular a strain of Aspergillus spp. or Aspergillus oryzae as claimed in claim 13.  
 Lynglev discloses  preparing protein hydrolysates with reduced bitterness including pea protein hydrolysates by hydrolysis of a protein composition with an enzyme derived from Aspergillus oryzae. The pH of the protein composition (protein slurry or modified protein slurry) may be adjusted and maintained at from about 4.0 to about 8.0. In one aspect, the pH of the protein slurry is adjusted and maintained at from about 5.0 to about 7.0.[0054], encompassing or overlapping the claimed ranges in claims 1 and 16.  The temperature is adjusted to between 40 deg. and 60 deg. C ([0055]) falling within, encompassing  or overlapping the claimed ranges in claims 1 and 15. The degree of hydrolysis [0079] is between 1%-20%, overlapping or encompassing the claimed ranges in claims 1, 8 and 9.  
The  pea protein composition in the method in Barata has a degree of hydrolysis (DH) of between 5% and 10%, preferably between 6% and 8% and even more specifically from 6.5% to 7% which encompasses or overlaps the claimed ranges in claims 1,8 and 9. 
As both Barata and Lynglev are directed to making pea protein hydrolysates for beverage applications, it would have been obvious to one of ordinary skill in the art to apply an enzyme from Aspergillus oryzae as disclosed in Lynglev in making a pea protein hydrolysate with reduced bitterness, which is a desired property in beverage applications, with a reasonable expectation of success.
 Regarding claims 2 and 3, Barata discloses a modified protein composition (isolate) and Lynglev  discloses a native protein or a modified protein (hydrolysate) that is enzymatically hydrolyzed. As the protein composition in Barata is a protein  isolate, it is considered to have at least 80% protein as claimed in claim 6.
Regarding claim 17, Barata discloses [0370] the hydrolysis reaction is typically performed over a desired time so as to obtain the desired degree of hydrolysis
and/or desired molecular weight profile, and selecting  a time from about 45 minutes to about 2 hours 30 minutes, preferably about 1 hour, overlapping or encompassing the claimed time range.
Regarding claim 14, Barata discloses selecting an Aspergillus oryzae derived enzyme. Commercially available endopeptidases from this source are considered to have the claimed activity. Applicant has not shown any unexpected advantages of applying an enzyme with the claimed units of activity.
Regarding the properties of the hydrolysate claimed in claims 1,10 and 11, Barata discloses exemplary hydrolysates having at least 30% solubility (about 50% see Fig. 5) at pH between 3 and 4. The exemplary viscosity values are in the low range based on the objective of that invention. However, it would have been obvious to one of ordinary skill in the art to control the amount of added enzyme and the time of hydrolysis to obtain desired viscosity properties. The product in Barata has 60%-70% solubility at about neutral pH  and is therefore dispersible under these conditions. Lynglev discloses [0003] that an increased degree of hydrolysis can improve solubility and suspendability and may reduce the viscosity and color of the protein material, motivating one of ordinary skill in the art to optimize the degree of hydrolysis to obtain desired solubility, viscosity and suspendability properties in a protein hydrolysate with a reasonable expectation as success, as the degree of hydrolysis is identified as a result effective parameter.
Regarding claims 18-20, as discussed above Barata discloses a product as claimed. Barata (Fig. 5) discloses an exemplary  hydrolysate having solubility of 50%. Lynglev discloses [0003] that an increased degree of hydrolysis can improve solubility and suspendability and may reduce the viscosity and color of the protein material, motivating one of ordinary skill in the art to optimize the degree of hydrolysis to obtain desired solubility, viscosity and suspendability properties in a protein hydrolysate with a reasonable expectation as success, as the degree of hydrolysis is identified as a result effective parameter.
Regarding claim 21, as the protein composition in Barata is a protein  isolate, it is considered to have at least 80% protein as claimed.
Regarding claim 22, both Barata and Lynglev disclose beverages comprising an enzymatically produced pea protein hydrolysate.
Claims 1-6,8-11 and 13-22  are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793